United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Santa Fe, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0933
Issued: August 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 23, 2015 appellant filed a timely appeal of a January 8, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant established that he sustained a traumatic injury in the
performance of duty on September 20, 2014.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence with his appeal to the Board. However, on appeal the
Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On September 23, 2014 appellant, then a 45-year-old fire range technician, filed a
traumatic injury claim alleging that on September 20, 2014 he suffered dehydration,
hypothermia, and fatigue as the result of falling into a creek after hiking to the bottom of a
canyon to scout the fire line.
To support his claim, appellant submitted a September 20, 2014 Medic Unit Prehospital
Care Report noting that he complained of dehydration and a right knee injury. He related that he
fell into a river and hit his right knee while “trying to hike out on the King Fire.” The report
stated that appellant related feeling cold and dehydrated.
A September 20, 2014 State of California Doctor’s First Report of Occupational Injury or
Illness form signed by Dr. Richard Dunning, an examining Board-certified emergency room
physician, related that the injury occurred while he was clearing brush and went to cross a creek,
as he was sweating profusely. While crossing the creek appellant hurt his knee and got wet when
he slipped on a rock. He noted that he was also hungry and had no fluids since 11:00 a.m.
Dr. Dunning stated that appellant was given intravenous fluids and released to return to work on
September 22, 2014.
Appellant also submitted patient discharge instructions dated September 20, 2014 from
Marshall Medical Center Emergency Room revealing that appellant could return to work on
September 20, 2014.3
By letter dated December 3, 2014, OWCP notified appellant that his claim was initially
administratively handled to allow medical payments, as his claim appeared to involve a minor
injury resulting in minimal or no lost time from work. However, it advised that it was now
considering the merits of his claim. Appellant was advised that evidence was insufficient to
establish his claim. OWCP asked him to submit a response to a questionnaire in order to
substantiate the factual basis of his claim and a medical report from his attending physician
including a diagnosis, history of the injury, and a physician’s opinion on causal relationship
supported by medical rationale. It specifically noted that no diagnosed condition had been made
in connection with the September 20, 2014 incident. Appellant was given 30 days to provide the
requested information. No evidence was received.
By decision dated January 15, 2015, OWCP denied appellant’s claim as fact of injury
was not established. It found the record was devoid of any medical evidence containing a
diagnosed medical condition due to the accepted September 20, 2014 incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
3

The physician’s signature on the form is illegible.

4

5 U.S.C. § 8101 et seq.

2

within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.7 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty it must first be determined whether a fact of injury has been
established.8 First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident at the time, place, and in the manner alleged.9
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.10
ANALYSIS
OWCP accepted the employment incident of September 20, 2014 at the time, place, and
in the manner appellant had alleged. The issue is whether appellant sustained an injury as a
result of the September 20, 2014 employment incident. The Board finds that he did not establish
a medical condition causally related to the employment incident.
In the September 20, 2014 emergency room report, Dr. Dunning, an examining Boardcertified emergency room physician, identified the incident, stated that intravenous fluids were
given, and released appellant to return to work on September 22, 2014. He did not diagnose a
medical condition causally related to the employment incident.11
The remaining evidence is also insufficient because there is no diagnosed medical
condition in either report. The discharge note stated that appellant could return to work on
September 20, 2014 while the Medic Unit Prehospital Care report provided information about
appellant’s complaints of dehydration and right knee injury. These documents are not medical

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

8

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

9

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

10

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
11

See T.L., Docket No. 11-1668 (issued February 10, 2012); Ruth C. Borden, 43 ECAB 146 (1991); Val D. Wynn,
40 ECAB 666 (1989).

3

evidence because they were not prepared by a physician.12 For that reason, they fail to establish
a medical diagnosis arriving from the September 20, 2014 employment incident.
The record before the Board lacks any rationalized medical evidence with a diagnosed
medical condition causally related to the accepted employment incident. OWCP advised
appellant that he must provide a comprehensive medical report which described his symptoms,
test results, diagnosis, treatment, and include a physician’s opinion on the cause of his condition.
Appellant failed to submit medical documentation in response to OWCP’s request. The Board
has held that the mere fact that a condition manifests itself during a period of employment does
not raise an inference of causal relation.13 An award of compensation may not be based on
surmise, conjecture, speculation or on the employee’s own belief of causal relation.14 As there is
no probative, rationalized medical evidence containing a medical diagnosis and explaining how
the diagnosed condition was causally related to the accepted September 20, 2014 incident, he has
not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on September 20, 2014, as alleged.

12

Medical evidence upon which OWCP relies upon to resolve an issue must be in writing and signed by a
qualified physician. See James A. Long, 40 ECAB 538 (1989).
13

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
14

S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 3003 (2007); Donald W. Long, 41 ECAB 142 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 15, 2015 is affirmed.
Issued: August 21, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

